Citation Nr: 1733697	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  07-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, diagnosed as chronic obstructive pulmonary disorder (COPD) and asthma, to include as due to an undiagnosed illness or as secondary to pulmonary cryptococcosis.

2.  Entitlement to increased ratings in excess of 30 percent from March 10, 2000 to August 8, 2002; 50 percent from August 8, 2002 to June 6, 2009; and 70 percent from June 6, 2009 to May 24, 2016, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1971 to September 1971 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and April 2008 rating decisions and a June 2007 statement of the case (SOC) of the VA Regional Office (RO) in St. Petersburg, Florida.  

As noted by the Board in October 2013 and August 2014, a claim seeking service connection for a skin disorder was denied in a July 2002 rating decision; a timely notice of disagreement was filed in January 2003, but a SOC was not issued until June 2007.  During that time, the Veteran submitted an original claim in October 2002, seeking service connection for a respiratory disorder.  No rating decision was issued regarding that claim.  Rather, the RO incorporated that claim into the skin disability claim, which was already on appeal and addressed the claim in the June 2007 SOC, when the issue was characterized as entitlement to service connection for "pulmonary cryptococcosis, also claimed as skin lesions, Gulf War Syndrome, respiratory condition/hoarse throat, lung tumor/nodules as due to undiagnosed illness." 

While that characterization was imprecise, any potential prejudice has been prevented when the RO granted service connection for a skin disability in March 2012, but also recognized that the respiratory disability claim remained on appeal in an April 2012 supplemental statement of the case (SSOC).  Therefore, despite any defects in the procedural process, the Veteran has not been prejudiced by them, and the Board may continue with adjudication of the claim as characterized above. 

Additionally, a Board decision in September 2011 denied an initial rating in excess of 10 percent for PTSD prior to March 10, 2000, and granted increased staged ratings of 30, 50, and 70 percent for different periods after March 10, 2000.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) as to all stages except for the initial 10 percent rating.  In a Memorandum Decision dated in November 2013, the Court vacated the Board's assignments of the disability ratings after March 10, 2000, and remanded the case for readjudication in accordance with the decision.  

Because the Court is not permitted to reverse the Board's findings of fact favorable to a claimant, Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007), the Board considers the Court's vacate of the 30, 50, and 70 percent ratings for PTSD to be null and void.  Consequently, the issue is as set forth above. 

In a February 2017 rating decision, the RO assigned an increased rating of 100 percent for the Veteran's service-connected PTSD, effective May 24, 2016.  However, as that increase does not represent a full grant of benefits sought on appeal for the entire appeal period, the claim for increased ratings prior to May 24, 2016 remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran requested a hearing before the Board in his July 2009 substantive appeal.  The requested hearing was scheduled for January 2010 and there is a notation that the Veteran did not report for the hearing.  However, in a written statement dated in August 2009, prior to his scheduled hearing, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704 (2016).  Therefore, the Board will proceed with adjudication of these issues.

The Board notes that the issues of entitlement to service connection for respiratory disorders have been recharacterized to more accurately reflect the evidence of record and the contentions of the Veteran.

The Veteran's appeals were previously remanded by the Board in September 2011, October 2013, and August 2014 for further development.  These matters are now back before the Board.      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

With regard to the Veteran's claim of entitlement to service connection for respiratory disabilities, diagnosed as asthma and COPD, the Veteran contends that they were caused or aggravated by his service in the Southwest Asia Theater of operations during the first Persian Gulf War.  Alternatively, the Veteran asserts that his respiratory disabilities were caused or aggravated by his service-connected pulmonary cryptococcosis.

The record shows that the Veteran was afforded a Gulf War VA examination for his respiratory disorders in November 2011.  While the examiner indicated that the Veteran was diagnosed with asthma, COPD, and cryptococcosis granuloma of the right lung, he failed to complete the necessary corresponding sections of the examination and, contradicting information provided, indicated that the Veteran did not suffer from a list of pulmonary conditions, to include asthma and other pulmonary conditions.  Further, the examiner determined that although the Veteran suffered from multiple respiratory conditions, COPD was predominantly responsible for the limitation in pulmonary function.  The examiner determined that the Veteran's asthma and COPD were diseases with clear and specific etiologies and diagnoses.  She attributed the diseases to the Veteran's smoking and determined that it was less likely than not that the Veteran's disability pattern was related to an exposure event experienced by the Veteran during service in Southwest Asia.  The Board notes that there is conflicting evidence as to whether or not the Veteran was a smoker, as there are multiple references in treatment records indicating that the Veteran was not a smoker.  See, e.g. April 2002 VA treatment record; November 2014 private treatment record; October 2015 private treatment record; February 2016 private treatment record.  For the reasons set out above, the Board finds that a remand for a new Gulf War examination for the Veteran's respiratory disabilities is necessary in order to fully and fairly assess the merits of the Veteran's claims. 

Pursuant to the October 2013 Board remand, the Veteran was afforded a VA examination in May 2016 to determine whether his asthma or COPD was caused or aggravated by his service-connected cryptococcosis granuloma.  The examiner determined that there was no objective finding of COPD and that the Veteran did not have a diagnosis of the disease.  However, the examiner failed to reconcile her findings with a June 2006 diagnosis of COPD and the November 2011 VA examination diagnosing COPD and attributing limitation in pulmonary function primarily to the disease.  As such, an addendum opinion is required to reconcile the conflicting diagnoses.  

Turning to the question of entitlement to increased ratings for the Veteran's PTSD, the Veteran contends that the symptomatology associated with his PTSD is more severe than reflected by the disability ratings that have been assigned.

The Board notes that pertinent records may be absent from the claims file.  In April 2017, the Veteran submitted a statement indicating he had additional evidence to submit; specifically, that he was hospitalized for PTSD and alcohol and drug abuse for 10 days in October 2001.  The Veteran submitted a one-page letter from the hospital's medical records department, confirming that the Veteran had been hospitalized for the stated duration.  Subsequent to the Veteran's submission, the RO sent the Veteran a development letter, requesting that he complete Authorization to Disclose Information and General Release for Medical Provider Information forms in order to obtain treatment records on his behalf.  The electronic claims file does not contain any indication that the Veteran completed these forms or that the RO requested these records on the Veteran's behalf.  On remand, the RO should request that the Veteran once again authorize the release of any records of private care he has received related to his PTSD, to include the records from his 10-day hospitalization.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize the release of any medical records, not already of record, pertaining to the treatment for his PTSD, including records related to his 10-day hospitalization.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the electronic claims file.

2.  After completing the above, schedule the Veteran for a Gulf War VA examination for his respiratory disabilities.  The Veteran's electronic claims file, to include a copy of this remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.

A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  The examiner should clarify whether or not the Veteran has a history of smoking.  All findings should be reported in detail.  

The examiner should provide an opinion with respect to each respiratory disorder present during the period of the claim, to specifically include asthma and COPD.

In this regard, the examiner must state whether any respiratory disorder diagnosed during the period of the claim at least as likely as not (a 50 percent probability or greater): 

a) originated during his period of active service or is otherwise etiologically related to his active service; or

b) is a chronic multi-symptom disability, and if so, the examiner should state whether the disability:
i. results from a clear and distinct etiology, 

ii. partially known etiology, or 

iii. an unknown etiology.

3.  Return the claims folder to the VA examiner who conducted the May 2016 VA examination to render an addendum opinion.  If the May 2016 VA examiner is available she may conduct a records review and respond to the questions below.  If the May 2016 examiner otherwise finds it necessary, she should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for a VA examination to be conducted by a qualified examiner. 

The examiner should address the Veteran's June 2006 diagnosis of COPD.

The examiner should address the November 2011 VA examination findings of a diagnosis of COPD and that COPD was predominantly responsible for the limitations in the Veteran's pulmonary function. 

If no diagnosis of COPD is found during the appeal period, the examiner should reconcile her opinion with any previous diagnosis and/or the evidence of record detailing the Veteran's complaints.

The examiner should provide opinions as to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that COPD had its onset or is otherwise etiologically related to active service?  Please explain why or why not.

b)  Is it as least as likely as not (50 percent or greater) that COPD was caused by the service-connected cryptococcosis granuloma?  Please explain why or why not.

c)  Is it as least as likely as not (50 percent or greater) that COPD was aggravated by the service-connected cryptococcosis granuloma?  Aggravation means a permanent worsening of the disability beyond the natural progression of the disability.  Please explain why or why not.

If the examiner finds aggravation, the examiner must identify the baseline of the disability that existed before aggravation by the service-connected cryptococcosis granuloma occurred.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a SSOC.  An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


